Citation Nr: 1532683	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2015 letter, the Veteran-through his attorney-submitted a notice of disagreement with a December 2014 rating decision that assigned an effective date of February 21, 2014 for the award of an increased, 20 percent rating for bilateral hearing loss disability and denied entitlement to a total disability rating based upon individual unemployability due to service connected disability (TDIU).  The attorney also requested a hearing before a Decision Review Officer (DRO) as to these issues. The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over these matters at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, Appeal to the Board, received in December 2011, the Veteran requested a Board hearing at the RO (Travel Board hearing).  While the Veteran was scheduled for a Travel Board hearing in April 2015, the Veteran's attorney submitted a letter dated in March 2015 withdrawing his request for a hearing.

However, in a subsequent communication received in May 2015, the Veteran's attorney renewed his request for a hearing.

As the Veteran has the right to a Travel Board hearing, and such hearing must be scheduled by the RO, the claim must be remanded. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), (e), 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

A Travel Board or videoconference hearing should be scheduled for the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




